UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-35267 INTERPHASE CORPORATION (Exact name of registrant as specified in its charter) Texas 75-1549797 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Parkway Centre I 2901 North Dallas Parkway, Suite 200 Plano, Texas 75093 (Address of Principal Executive Offices and Zip Code) (214) 654-5000 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of April 29, 2013, shares of common stock outstanding totaled 7,002,146. INTERPHASE CORPORATION Index to Form 10-Q Quarterly Period Ended March 31, 2013 Part I - Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 3 Condensed Consolidated Statements of Comprehensive Income for the three months ended March 31, 2013 and 2012 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 Part II - Other Information Item 1. Legal Proceedings 18 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 PART I FINANCIAL INFORMATION Item 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) INTERPHASE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) March 31, December 31, ASSETS Cash and cash equivalents $ $ Marketable securities Trade accounts receivable, less allowances of $38 and $39, respectively Inventories Prepaid expenses and other current assets Total current assets Machinery and equipment Leasehold improvements Furniture and fixtures Less-accumulated depreciation and amortization ) ) Total property and equipment, net Capitalized software, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Accounts payable $ $ Deferred revenue Accrued liabilities Accrued compensation Total current liabilities Deferred lease obligations 82 Long-term debt Total liabilities Commitments and Contingencies Shareholders’ Equity Common stock, $0.10 par value; 100,000,000 shares authorized; 7,006,310 and 7,006,310 shares issued and outstanding, respectively Additional paid in capital Retained deficit ) ) Cumulative other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 INTERPHASE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended March 31, Revenues: Product $ $ Service Total revenues Cost of sales: Product Service Total cost of sales Gross margin Research and development Sales and marketing General and administrative Restructuring benefit ) - Total operating expenses Loss from operations ) ) Other (loss) income, net ) 4 Loss before income tax ) ) Income tax expense (benefit) 12 (4 ) Net loss $ ) $ ) Net loss per share: Basic $ ) $ ) Diluted $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 INTERPHASE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (unaudited) Three Months Ended March 31, Net loss $ ) $ ) Other comprehensive income (loss): Foreign currency translation adjustment 19 ) Unrealized holding (loss) gain arising during period, net of tax (2 ) 3 Other comprehensive income (loss) 17 (7 ) Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 INTERPHASE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Recovery of uncollectible accounts and returns (1
